Filed 02/26/20   Case 20-20457   Doc 69
Filed 02/26/20   Case 20-20457   Doc 69
Filed 02/26/20   Case 20-20457   Doc 69
Filed 02/26/20   Case 20-20457   Doc 69
Filed 02/26/20   Case 20-20457   Doc 69
Filed 02/26/20   Case 20-20457   Doc 69
Filed 02/26/20   Case 20-20457   Doc 69
Filed 02/26/20   Case 20-20457   Doc 69
Filed 02/26/20   Case 20-20457   Doc 69
Filed 02/26/20   Case 20-20457   Doc 69
Filed 02/26/20   Case 20-20457   Doc 69
Filed 02/26/20   Case 20-20457   Doc 69
Filed 02/26/20   Case 20-20457   Doc 69
Filed 02/26/20   Case 20-20457   Doc 69
Filed 02/26/20   Case 20-20457   Doc 69
Filed 02/26/20   Case 20-20457   Doc 69
